Citation Nr: 1746692	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  17-03 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the Navy from November 1959 to July 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  The Veteran is not presumed to have been exposed to herbicide agents.

2.  The competent and probative evidence of record demonstrates that lung cancer did not have onset in service or for many years thereafter, and is not otherwise related to active service.


CONCLUSION OF LAW

The criteria for service connection for lung cancer have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  A standard letter in March 2014 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records, service personnel records, and post-service VA treatment records have been obtained.  The Veteran was provided a VA medical examination in September 2014, and a VA physician reviewed the claims file and provided an opinion dated in November 2016.  The examination and opinion, taken together, and with the other evidence of record, provide a sufficient basis for deciding the claim.  Thus, VA's duty to assist has been met.

II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1116, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, VA law and regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including respiratory cancers (to include lung cancer), shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  See 38 C.F.R. § 3.309 (e).  Furthermore, VA has determined that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the inland waterways of Vietnam - but excludes veterans who served aboard ships operating in Vietnam's offshore waters unless the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).  Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101 (29)(A) (West 2014).  What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  Adjudication Procedure Manual M21-1MR, pt. IV, sub. Pt. ii, ch. 2, § C.10.k.  The Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides. Id.  Any such anchorage is considered to be in "blue water" that does not provide for a presumption of herbicide exposure. Id.  VA has compiled a list of Navy and Coast Guard ships, including "blue water" ships that were associated with service in Vietnam and exposure to herbicide agents.  

The Veteran contends that he was exposed to Agent Orange "while living on base and aboard ships" on West Pacific cruises from 1961 to 1963.  He stated that:

Agent Orange was first used in 1961 in Vietnam.  I was in helicopter anti submarine squadron 6 aboard the USS Kearsarge. (CVS-33)  We searched for enemy subs while on maneuvers including the Vietnam coast.  Our helicopters were sprayed many times with ocean water, because we had to hover low, using our sonar gear, while searching for enemy submarines.  

As plane captain, it was my duty to maintain, clean and work on my aircraft.  I also flew as a crew member several times.  I believe I came in contact with asbestos, agent orange or other cancer causing chemicals during that time.

On the Veteran's January 2017 VA Form 9, substantive appeal, he asserted that he was exposed to chemical herbicides on returning aircraft as a result of "Blue Water" spray.  

The Veteran's DD Form 214 shows that he served during the requisite time period during the Vietnam War Era.  38 C.F.R. § 3.307 (a)(6)(iii).  However, the DD Form 214 does not show service upon the landmass of Vietnam or any awards or decorations indicative of service in Vietnam.  The Veteran's service personnel records are also absent for any indication of duty or visitation to Vietnam.  The Veteran does not assert that he stepped foot on the landmass of Vietnam, but rather only asserts that he was sprayed with ocean water containing herbicide agents while aboard, and while cleaning, helicopters that flew above the coastal waters of Vietnam.

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that a Veteran's ship operated temporarily on the inland waterways of Vietnam or that the ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port has generally not been considered sufficient.  M21-1 IV.ii.2.C.3.e.

VA has promulgated a listing of the Navy ships associated with service in Vietnam.  Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents; see also Dictionary of American Naval Fighting Ships.  Service personnel records show that the Veteran served on the USS Kearsarge (CVS-33).  The USS Kearsarge not listed among Navy or Coast Guard ships associated with service in Vietnam and Exposure to Herbicide Agents.  Moreover, it has not been shown or asserted that the USS Kearsarge navigated the inland waterways of Vietnam or that it docked to the shore or a pier such that the Veteran was subjected to herbicide exposure.  Further, as noted, the Veteran has not asserted that he ever went ashore or even set foot on a dock or pier, or, from any shore in Vietnam.  

In short, there is no evidence or assertion that the Veteran was present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  For these reasons, the Board finds that the Veteran did not have service in Vietnam for the purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307 (a)(6)(iii).  

Direct exposure to herbicide agents is also not shown.  While the Board acknowledges the Veteran's assertions regarding exposure to what he believes was herbicide agents, his assertions are not supported by the evidence.  While the Veteran is competent to state that he felt a spray of ocean water while onboard helicopters, or that he cleaned and maintained helicopters that came into contact with "Blue Water;" he is not competent to state that such ocean spray contained herbicide agents.  Further, he has not provided any support for his assertions.  The Veteran has not stated that he has any specific knowledge of his actual exposure to Agent Orange and the allegations are clearly speculative.  There is no evidence of record to establish that it is at least as likely as not that the Veteran was exposed to Agent Orange in the manner alleged.

In light of the above, the Board finds that the Veteran did not have duty or visitation in Vietnam to warrant service connection on the basis of exposure to herbicides. However, the Board must also address service connection on a direct-incurrence basis.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

The Veteran contends his lung cancer is due to in-service exposure to asbestos and other chemicals including lead and Agent Orange.

The service treatment records do not show any findings or lung cancer.  On separation for active service in July 1963, chest x-ray was negative and the separation report of medical examination shows that the Veteran's lungs and chest were clinically evaluated as normal. 

A right lower lung mass was discovered in the Veteran in May 2004.  At that time it was noted that he had an 80 pack-year history of cigarette smoking.  He underwent a right thoracotomy and right lower lung lobectomy in October 2004 for squamous cell lung carcinoma.  Surgical pathology of the right lower lung at that time was silent for signs of asbestosis or interstitial pulmonary disease.

On VA examination in September 2014, the Veteran reported that in service he was exposed to asbestos insulation in barracks during basic training, and that he was on ship for two seven month tours with lots of asbestos wrapping pipes.  He did not have a specific memory of a particular incident of known asbestos exposure.  The Veteran reported that he began having shortness of breath at approximately age 50.  He reported that he smoked tobacco for approximately 40 years, one pack per day, until he was diagnosed with lung cancer.  The examiner noted a diagnosis of non small cell carcinoma of the lung in 2004.  The examiner stated that there was no diagnosis of asbestosis and no evidence in the available record of asbestosis.  "The best test for asbestosis is microscopic analysis of lung tissue. Since the surgical pathology of the right lower lung was silent for asbestos related disease, it is very unlikely that the veteran has the disorder."

In November 2016, a VA physician reviewed the claims file and opined that the Veteran's lung cancer was less likely than not (less than 50% probability) incurred in or caused by an in-service injury, event or illness.  She stated that:

The Veteran's lung cancer is most likely due to his significant smoking history, documented with at least 40 to 80 pack year smoking history, and less likely due to his conceded asbestos exposure.  The primary/strongest risk factor in this Veteran is tobacco smoking.  Cigarette smoking has been firmly established as the most important cause of lung cancer in N. America.  The diagnosis of asbestosis was not rendered in this Veteran, but asbestos exposure is conceded.  Although asbestos exposure is a risk factor for lung cancer, persons with evidence of asbestosis (i.e interstitial fibrosis) are much more likely to develop lung cancer than patients with asbestos exposure alone. 

Post-service, the first objective evidence of lung cancer is documented in VA treatment records in 2004, decades after the Veteran's separation from active service.  The Veteran reported experience breathing problems at approximately age 50.  The presumptive service connection provisions under 38 C.F.R. § 3.303 (b) based on chronic symptoms in service and continuous symptoms since service are not applicable.  See Walker, 718 F.3d at 1331.

With respect to a nexus between the current disability and active service, the only competent medical opinion of record is the November 2016 VA opinion, which weighs against the Veteran's claim.  The November 2016 VA examiner found that the most likely cause of the Veteran's lung cancer was his long history of tobacco use, and that, while exposure to asbestos in service was conceded based upon his service on ships, that there was no evidence of asbestosis on the post-surgical lung pathology reports, and it was less likely than not that asbestos exposure lead to the Veteran's lung cancer.

The only evidence indicating an association between lung cancer and active service is the Veteran's own assertions that exposure to lead and other unknown chemicals in service resulted in lung cancer.  It is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as the origin or cause of lung cancer is not a simple question that can be determined based on mere personal observation by a lay person; the Veteran's lay statements are not competent to establish medical etiology or nexus.  Id.  As such, the Board finds the question of whether the Veteran's lung cancer is attributable to an inservice cause does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of lung cancer.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   As such, the lay statements provided by the Veteran are not competent evidence as to whether his lung cancer is related to his active duty service.  

In sum, the evidence does not reflect that lung cancer is related to active service despite the Veteran's assertions to the contrary.  As the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for lung cancer is not warranted.


ORDER

Service connection for lung cancer is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


